Case 1:20-cv-07688 Document 4 Filed 09/18/20 Page 1 of1

 

CONSENT TO JOINDER
I consent to be a party plaintiff in a lawsuit against Information Resources Inc., and/or
related entities and individuals in order to seek redress for violations of the Equal Pay Act, New

York State Law, and related rules and regulations.

I hereby designate the Law Offices of William Cafaro to represent me in such lawsuit.

 

 

(As it appeared on Paycheck
If you were paid by check)

 

NOTE: YOUR E-MAIL ADDRESS AND TELEPHONE NUMBER WILL NOT BE SHARED WITH ANYONE —IT IS
ONLY FOR US TO BE ABLE TO REACH YOU IF WE NEED TO.

THIS INFORMATION WILL BE BLOCKED OUT BEFORE FILING THIS FORM WITH THE COURT.

Questions?
Contact Plaintiffs’ counsel at:
(212) 583-7400 or NDuran@CafaroEsq.com
